      Case 2:20-cv-01947-BNW Document 29
                                      28 Filed 08/25/21
                                               08/24/21 Page 1 of 3



 1   Marc V. Kalagian
     Attorney at Law: 4460
 2   211 East Ocean Boulevard, Suite 420
 3   Long Beach, CA 90802
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: marc.kalagian@rksslaw.com
 5
     Attorneys for Plaintiff
 6   VENESSA CHRISTENSEN
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                                 DISTRICT OF NEVADA
11
12   VENESSA CHRISTENSEN                           )   Case No.: 2:20-cv-01947-BNW
                                                   )
13                 Plaintiff,                      )   STIPULATION TO EXTEND TIME
     v.                                            )   TO FILE REPLY MEMORANDUM
14                                                 )
     KILOLO KIJAKAZI,                              )   (FIRST REQUEST)
15   Acting Commissioner of Social                 )
     Security,                                     )
16                                                 )
                                                   )
17                 Defendant.                      )
18
19          Plaintiff Venessa Christensen and Defendant Kilolo Kijakazi, Acting
20   Commissioner of Social Security, through their undersigned attorneys, stipulate,
21   subject to this court’s approval, to extend the time by 14 days from August 24,
22   2021 to September 7, 2021 for Plaintiff to file her reply memorandum. This is
23   Plaintiff's first request for an extension.
24
25
26
27
                                                   -1-
28
      Case 2:20-cv-01947-BNW Document 29
                                      28 Filed 08/25/21
                                               08/24/21 Page 2 of 3



 1         This request is made at the request of Plaintiff’s counsel due to an
 2   unexpected medical issue that arose in the family of the attorney who is assisting
 3   the undersigned in the briefing of this matter.
 4   DATE: August 24, 2021            Respectfully submitted,
 5                                    ROHLFING & KALAGIAN, LLP

 6                                    /s/ Marc V. Kalagian
                                 BY: _______________________
 7                                   Marc V. Kalagian
                                     Attorney for plaintiff Venessa Christensen
 8
 9   DATE: August 24, 2021            CHRISTOPHER CHIOU
                                      Acting United States Attorney
10
11                                    /s/ Allison J. Cheung
12                                BY: ____________________________
                                     Allison J. Cheung
13                                   Special Assistant United States Attorney
                                     Attorneys for defendant Kilolo Kijakazi,
14                                   Acting Commissioner of Social Security
                                    |*authorized by e-mail|
15
16                                    IT IS SO ORDERED

17
18
                                      __________________________
19                                    BRENDA WEKSLER
                                      UNITED STATES MAGISTRATE JUDGE
20                                            August 25, 2021.
                                      DATED: ____________________
21
22
23
24
25
26
27
                                               -2-
28
      Case 2:20-cv-01947-BNW Document 29
                                      28 Filed 08/25/21
                                               08/24/21 Page 3 of 3



 1                         CERTIFICATE OF SERVICE
                      FOR CASE NUMBER 2:20-CV-01947-BNW
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on August 24, 2021.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system.
 7
                               /s/ Marc V. Kalagian
 8
                               _______________________________
 9
                               Marc V. Kalagian
10                             Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
